OPINION ON REHEARING
PER CURIAM.
The appellant has pointed out to us in a motion for rehearing that by an amendment to his motion to review costs he raised the propriety of an award of $4,000. as a fee to appellee’s accounting expert. The appellant contends that the trial court erred in fixing the fee without evidence as to its necessity and reasonableness. Lafferty v. Lafferty, 413 So.2d 170 (Fla. 2nd DCA 1982).
We find his petition to be well taken and reverse the award of $4,000. as accounting fees, with directions to reconsider the necessity for an award and the reasonableness of any such, after the parties have had full opportunity to present evidence on these issues.